FILED
                             NOT FOR PUBLICATION                             JUN 22 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE ALBERTO ESTRADA QUIROA,                     No. 08-72224

               Petitioner,                       Agency No. A097-126-046

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Jose Alberto Estrada Quiroa, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum and

withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for substantial evidence the agency’s factual findings, and we review de novo the

agency’s legal determinations. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir.

2009). We deny the petition for review.

      The record does not compel the conclusion that Estrada Quiroa established

changed or extraordinary circumstances to excuse the delay in filing his asylum

application beyond the one-year deadline. See 8 C.F.R. §§ 1208.4(a)(4), (5);

Ramadan v. Gonzales, 479 F.3d 646, 656-58 (9th Cir. 2007) (per curiam).

Accordingly, we deny the petition as to Estrada Quiroa’s asylum claim.

      Estrada Quiroa contends he suffered past persecution and faces a clear

probability of future persecution on account of a political opinion that guerillas

imputed to him when he refused to join them. The record does not compel the

conclusion that Estrada Quiroa established that he was targeted in the past on

account of a political opinion, imputed or otherwise. See INS v. Elias-Zacarias,

502 U.S. 478, 481-82 (1992) (guerilla group’s attempt to conscript an asylum

seeker does not necessarily constitute persecution on account of political opinion);

Pedro-Mateo v. INS, 224 F.3d 1147, 1151 (9th Cir. 2000) (kidnaping by

Guatemalan government soldiers and guerillas not on account of political opinion).

Further, substantial evidence supports the agency’s finding that Estrada Quiroa has

not established a clear probability of future persecution in Guatemala. See


                                           2                                     08-72224
Molina-Estrada v. INS, 293 F.3d 1089, 1095-96 (9th Cir. 2002). Accordingly,

Estrada Quiroa’s withholding of removal claim fails.

      Finally, we reject Estrada Quiroa’s contention the BIA failed to do an

adequate review and his contention the BIA failed to fully articulate its reasons for

denying his asylum and withholding of removal claims. See Lata v. INS, 204 F.3d

1241, 1246 (9th Cir. 2000) (requiring error to prevail on due process claim).

      PETITION FOR REVIEW DENIED.




                                          3                                     08-72224